DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed September 22, 2020 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-7 are allowable over the prior art because Claim 1 sets forth a housing positioned with the lighting recess, wherein the housing defines a housing chamber, wherein the light source assembly comprises a light source positioned within the housing chamber, wherein the light guide extends partially into the housing chamber such that an illumination edge of the light guide is within the housing chamber.  This combination of limitations was not shown or suggested by the prior art.
Claims 8-14 are allowable over the prior art because Claim 8 sets forth a housing positioned within the lighting recess, wherein the housing defines a housing chamber and wherein the light source is positioned within the housing chamber, wherein the light guides extends partially into the housing chamber such that an illumination edge of the light guide is within the housing chamber.  This combination of limitations was not shown or suggested by the prior art.
Claims 15-20 are allowable over the prior art because Claim 15 sets forth a housing positioned within the lighting recess, wherein the housing defines a housing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith is cited of interest for showing in Figures 3 and 4, a light guide 120 and light source assembly positioned within a recess defined by a panel 110.  Hammer is cited of interest for showing in Figures 2 and 3, a light guide 16 positioned along an opening with a light source 38.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PEGGY A NEILS/Primary Examiner, Art Unit 2875